Case: 10-50575       Document: 00512080047         Page: 1     Date Filed: 12/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 11, 2012
                                     No. 10-50575
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HAROL RODRIGO SUAREZ GARCIA,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; WARDEN, RCDC
III; ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-43


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Harol Rodrigo Suarez Garcia, former federal prisoner # 29213-016, appeals
the denial of his 28 U.S.C. § 2241 petition challenging his exclusion from
rehabilitation programs and halfway houses. As Garcia has been released from
Bureau of Prisons custody, we grant Respondents’ motion to dismiss the appeal
as moot and dismiss the appeal as moot. See Calderon v. Moore, 513 U.S. 149,




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-50575    Document: 00512080047      Page: 2   Date Filed: 12/11/2012

                                  No. 10-50575

150 (1996). Respondents’ alternative motion for an extension of time to file a
brief is denied as unnecessary.
      MOTION TO DISMISS GRANTED; APPEAL DISMISSED; MOTION FOR
AN EXTENSION OF TIME DENIED.




                                       2